Case: 12-1367     Document: 8    Page: 1    Filed: 10/17/2012




          NOTE: This order is nonprecedential.


  mntteb $>tates Case: 12-1367        Document: 8   Page: 2   Filed: 10/17/2012




SYLVESTER THOMAS v. DEBORAH MCCULLOCH, DIRECTOR           2



ferred to the United States Court of Appeals for the
Seventh Circuit.
    Thomas appeals from a decision of the United States
District Court for the Western District of Wisconsin
dismissing his petition for writ of habeus corpus. This is
a court of limited jurisdiction. 28 U.S.C. § 1295. Because
this case does not fall within our jurisdiction, the court
will transfer the matter to the United States Court of
Appeals for the Seventh Circuit.
      Accordingly,
      IT Is ORDERED THAT:

    This appeal and the pending motion will be trans-
ferred to the United States Court of Appeals for the
Seventh Circuit pursuant to 28 U.S.C. § 1631.

                                    FOR THE COURT


      OCT 11 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Gregory M. Weber, Esq.
    Sylvester Thomas
s24